Exhibit 10.1

 

MULTI-WELL PURCHASE AND SALE AGREEMENT

CONTINGENT UPON FUNDING

 

This Agreement is by and between the Parties, EF VC2, LLC, a Texas limited
liability company with mailing address at 4900 Woodway Drive, Suite 600,
Houston, Texas, 77056 (“EF VC2”), and Northern Minerals and Exploration Ltd, a
Nevada corporation with mailing address at 1301 Avenue M, Cisco, Texas 76437
(“Seller”).

 

Effective Date shall be March 20, 2015.

 

CONTENTS OVERVIEW

 

RECITALS

   

DEFINITIONS

    Article 1. SUBJECT PROPERTY 2 Article 2. FUNDRAISING TERM & PURCHASE PRICE 3
Article 3. DUE DILIGENCE 3 Article 4. JOINT OPERATING AGREEMENT 4 Article 5.
DRILLING DEADLINE AND PAYMENT OF PURCHASE PRICE 4 Article 6. SELLER TO OPERATE
THE WELL 5 Article 7. RECORDED ASSIGNMENT FROM SELLER TO EF VC2 6 Article 8.
TITLE FAILURE 6 Article 9. ADDITIONAL INDEMNITIES 6 Article 10. PREFERENTIAL
RIGHT TO PURCHASE; SELLER CONSENT TO ASSIGN LESS THAN FULL WORKING INTEREST
PURCHASED; SELLER RETENTION OF VOTING RIGHTS FOR OPERATOR ELECTIONS 7 Article
11. Notice 7 Article 12. Amendments and Severability 7 Article 13. Compliance 8
Article 14. Headings 8 Article 15. Governing Law and Venue 8 Article 16. No
Partnership Created 8 Article 17. No Third Party Beneficiaries 8 Article 18. Not
to be Construed Against DrafteR 8 Article 19. ENTIRE AGREEMENT 8 Article 20.
Counterpart Execution 9 Article 21. CONFLICT OF AGREEMENTS 9 Article 22.
CORPORATE AUTHORITY 9

 



 

 

 

EXHIBIT SCHEDULE:

 

Seller Submitted Addendum, if any

Exhibit “A” – Form Assignment to EF VC2

Exhibit “B” – Leases forming Underlying Leasehold Estate

Exhibit “C” – Existing Joint Operating Agreements or Wellbore Only JOA to be
Executed Upon Completion and Assignment to Seller

Exhibit “D” – Authority for Expenditure and Work Program

 

IT IS UNDERSTOOD THAT ANY REFERENCE TO “DRILLING” IS INTENDED TO BE A REFERENCE
TO RE-WORKING AND RE-COMPLETION OPERATIONS.

 

RECITALS:

 

WHEREAS Seller is an Oil and Gas Company that seeks financing for a multi-well
re-working project, and

 

WHEREAS EF VC2 is an entity that specializes in acquiring interests in United
States domestic oil and gas properties, and

 

WHEREAS EF VC2 seeks to make working interest purchases with a price sufficient
to cover re-working expenses no additional out-of-pocket payments over the life
of the wells excepting non-consent penalties under the applicable Joint
Operating Agreement, and Seller is confident in its cost projections and
management ability, and is able to carry this risk.

 

NOW, therefore, in consideration of the mutual covenants and promises set forth
in this Agreement, to be kept and performed by the Parties, it is agreed as
follows:

 

DEFINITIONS:

 

“Seller” is the party so designated in the applicable active Joint Operating
Agreement, or is a 75% working interest owner if there is no active Joint
Operating Agreement prior to Assignment of a wellbore interest to EF VC2. The
Seller has primary responsibility for the management of the operations involving
the Subject Property (as defined below), including the scope and type of
operations detailed in Exhibit “D” attached hereto.

 

Article 1. SUBJECT PROPERTY:

 

1.1.The Subject Property of this Agreement is the following wells:

 

1)50% OF 8/8 Working Interest in the Wellbore Only of the J.E. Richey, No. 1
Well, 42-083-32435 located in A-453 in Coleman County, Texas, said working
interest to reduce to 3/8 of 8/8 Working Interest upon payout of total price
paid for all three wells. Leasehold burdens shall not exceed 25%. Working
Interest conveyed is not depth restricted.

 

2)50% OF 8/8 Working Interest in the Wellbore Only of the J.E. Richey, No. 3
Well, 42-083-33870 located in A-453 in Coleman County, Texas, said working
interest to reduce to 3/8 of 8/8 Working Interest upon payout of total price
paid for all three wells. Leasehold burdens shall not exceed 25%. Working
Interest conveyed is not depth restricted.

 

2

 

 

3)50% OF 8/8 Working Interest in the Wellbore Only of the Concho Richey, No. 1
Well, 42-083-35690 located in A-453 in Coleman County, Texas, said working
interest to reduce to 3/8 of 8/8 Working Interest upon payout of total price
paid for all three wells. Leasehold burdens shall not exceed 25%. Working
Interest conveyed is not depth restricted.

 

1.3. The list of oil and gas leases from which Seller derives its interest being
sold shall be attached as Exhibit “B”.

 

Article 2. FUNDRAISING TERM & PURCHASE PRICE:

 

2.1. EF VC2 shall have 60 total days beginning seven days after the Effective
Date, inclusive of federal holidays and weekends (the “Fundraising Term”), to
generate $180,000 U.S. Dollars (“the Purchase Price”) but if that date falls on
a weekend or federal holiday, the final day of the Fundraising Term shall be
extended to the day immediately following.

 

2.2. If EF VC2 is unable to generate the Purchase Price within the Fundraising
Term, this Agreement terminates and no further obligations shall exist between
the parties, unless EF VC2 exercises its option to purchase a smaller portion of
the Subject Property on a basis pro rata with the amount less than $180,000 that
it has raised.

 

2.3. If EF VC2 successfully generates funding in the amount of the Purchase
Price within the Fundraising Term, the parties shall remain bound to the terms
of this Agreement.

 

Article 3. DUE DILIGENCE:

 

3.1. EF VC2 warrants that it has received the Due Diligence Materials it has
requested prior to the Effective Date.

 

3.2. EF VC2 does not warrant that it deems the Due Diligence Materials as proof
that wells are cleared for reworking and/or re-completion but simply that it has
received the materials provided to it from Seller.

 

3.3. Seller warrants that no additional transactions after the date of the
supplied title documents have been made reducing the working interest of Seller
in any Permitted Well or underlying leasehold position unless it has supplied EF
VC2 with copies of said conveyances as part of the Due Diligence Materials.

 

3.4. Seller warrants that it has obtained all necessary consents to assign the
underlying leasehold and warrants that it has obtained waivers of all
preferential rights to purchase the underlying leasehold when said preferential
rights would be contractually prioritized over the rights of EF VC2.

 

3.5. Seller shall immediately notify EF VC2 of any material changes in the facts
contained in the Due Diligence Materials.

 

3

 

 

Article 4. JOINT OPERATING AGREEMENT:

 

4.1. If no Joint Operating Agreement is in place for a well included in the
Subject Property, the parties shall sign and execute the Wellbore Only Joint
Operating Agreement attached as Exhibit “C” at a time concurrent with the date
of the Wellbore Assignment to EF VC2 as required in Article 7.

 

4.2. If Joint Operating Agreement or Agreements are already in place affecting
the Subject Property, the Joint Operating Agreement or Agreements shall be
attached as Exhibit “C”.

 

Article 5. REWORKING AND/OR RE-COMPLETION DEADLINES AND PAYMENT OF PURCHASE
PRICE:

 

Reworking and/or Re-completion Deadline

 

5.1. Upon generating funds equal to the Purchase Price during the Fundraising
Term, Purchaser shall promptly notify Seller that funds are obtained. For
avoidance of doubt, it is expressly stated that the Seller is turn-keying the
entire Reworking and/or Re-completion operations for all three wells for the
amount of the total Purchase Price for the three wells.

 

5.2. The well (to be chosen by Seller from the list of wells included in the
Subject Property) shall have reworking operations begun by Seller within 60 days
of the termination of the Fundraising Term (the “Initial Well Reworking and/or
Re-completion Reworking and/or Re-completion Deadline”), with reasonable
allowance to be made for delays beyond the control of Seller such as
unavailability of a rig, inclement weather, or labor shortage. Seller shall keep
Purchaser reasonably informed as to the facts surrounding the need for
allowances to be made extending the Reworking and/or Re-completion Deadline.

 

5.3. Failure to meet the Initial Well Reworking and/or Re-completion Reworking
and/or Re-completion Deadline or the reasonable extensions of said deadline, if
any, shall allow Purchaser the option to require reimbursement of Purchase Price
and termination of this Agreement

 

5.4. Subsequent Wells shall be re-worked within 30 days of the completion or
plugging and abandoning of a prior well. Time credits may be earned for
performance before this deadline, but reporting and accounting of said credits
shall be the responsibility of Seller. Nothing herein shall prevent wells from
being simultaneously reworked and/or re-completed.

 

Payment of Purchase Price

 

5.5. After funds are secured by EF VC2, Seller shall notify EF VC2 of the Target
Date to begin operations, and

 

When the Seller is ready to perform work, EF VC2 shall disburse to Seller the
sum of $31,400.00 to conduct the initial infrastructure work on the J.E. Richey
Lease based on Exhibit “D” and Seller is obligated to perform the actions
described in Exhibit “D” and any additional operations needed to obtain
production.

 

4

 

 

EF VC2 shall disburse to Seller the sum of $36,510.00 when the Seller is ready
to perform work on the selected first well (J.E. Richey Well #1) based on
Exhibit “D”. Seller is obligated to perform the actions described in Exhibit “D”
and any additional operations needed to obtain production.

 

EF VC2 shall disburse to Seller the sum of $49,540.00 when the Seller is ready
to perform work on the selected second well (J.E. Richey Well #3) based on
Exhibit “D”. Seller is obligated to perform the actions described in Exhibit “D”
and any additional operations needed to obtain production.

 

EF VC2 shall disburse to Seller the sum of $62,550.00 (the remaining balance
held in escrow) when the Seller is ready to perform work on the selected third
well (Concho Richey #1) based on Exhibit “D”. Seller is obligated to perform the
actions described in Exhibit “D” and any additional operations needed to obtain
production.

 

Notwithstanding a joint operating agreement to be signed at a future time,
Seller agrees to insure EF VC2 from any out of pocket costs over the life of the
wells, excepting non-consent penalties under said joint operating agreement and
future re-working operations not anticipated at the time, that may be performed
if the wells become marginal or production can be increased. Seller agrees for
this obligation to run with the working interest owned by seller in the leases
attached as Exhibit “B”.

 

Article 6. SELLER TO FACILITATE AND MANAGE THE OPERATION OF OPERATE EACH WELL TO
COMPLETION OR P&A:

 

6.1. Until Completion or Plugging and Abandoning as a non-commercial well, this
Agreement – as to each well – shall be considered a personal, non-transferable
agreement between the Parties as EF VC2 has evaluated the reputation of the
operator the Seller as an operator intends to employ to perform the Reworking
and/or Re-completion operations, J.V. Rhyne, as a key factor in its risk
evaluation formula and desires managerial stability during the drilling process.

 

6.2. Seller warrants that it J.V. Rhyne shall remain the operator of each well
until Completion or Plugging and Abandoning as a non-commercial well. Due to the
working interest of the operator affecting investment risk evaluation, during
the time of the Fundraising Term and until the well has been Completed, Seller
shall not sell any working interest affecting the Permitted Well that it has not
prior to signature date already disclosed to EF VC2 that it intends to sell as
part of the Due Diligence Materials.

 

6.3. Upon the occurrence of either: (a) the Removal of Seller as the manager of
operations or J.V. Rhyne as the Operator, as operator or (b) the Seller’s sale
of working interest without permission from EF VC2 prior to Completion or
Plugging and Abandoning, shall entitle EF VC2 shall immediately receive an to
have the option of reimbursement of any Purchase Price paid coupled with
termination of this Agreement.

 



5

 

 

Article 7. ASSIGNMENT FROM SELLER TO EF VC2 :

 

7.1. After receipt of funds and completion of re-working operations described in
Exhibit “D”, each EF VC2 well’s percentage ownership shall be assigned with an
effective date being the date of the completion of re-working operations for
each well referenced as Subject Property. For clarity, each well shall
individually be assigned upon the individual completion of reworking or
re-completion operations upon each well.

 

7.2. An Assignment for each completed well shall be made to EF VC2 using the
form attached as Exhibit “A”. Seller shall record in the applicable county or
parish records and deliver a copy to EF VC2.

 

Article 8. TITLE FAILURE:

 

8.1. Any loss caused by title failure for any reason shall be borne solely by
Seller.

 

8.2. Any title failure prior to disbursement of any portion of complete Purchase
Price to Seller shall allow EF VC2 to terminate this Agreement immediately with
no further obligations to rework wells or additional wells.

 

8.3. If a title failure cannot be borne entirely by Seller, Seller shall
reimburse EF VC2 an amount equal to the Purchase Price reduced to the percentage
of the Subject Property lost.

 

Article 9. ADDITIONAL INDEMNITIES:

 

9.1. Seller shall obtain at least the minimum insurance required to maintain a
permit with the applicable state regulatory commission.

 

9.2.  Seller shall be responsible for and shall indemnify EF VC2 from:

 

(a)  Loss of or damage to property of the Seller, the Operator, or the Landowner
on of the property on which operations are occurring, arising from the
performance of this contract.

 

(b)  Personal injury to any person employed by the Seller, Operator, or any
third party employed, hired or contracted by operator arising from the
performance of the contract.  “Third party” shall mean "any party which is not a
member of EF VC2, Seller or Operator."

 

(c) Personal injury or loss of life or damage to the property of any third party
to the extent that such injury, loss or damage is caused by the negligence or
breach of duty (whether statutory or otherwise) of EF VC2.

 

(d) Seller is responsible for and will indemnify EF VC2 against any claims
related to or arising from pollution or contamination emanating from any source
related to the well.

 

6

 

 

Article 10. PREFERENTIAL RIGHT TO PURCHASE; SELLER CONSENT TO ASSIGN LESS THAN
FULL WORKING INTEREST PURCHASED; SELLER RETENTION OF VOTING RIGHTS FOR OPERATOR
ELECTIONS

 

10.1. Seller retains a preferential right to purchase any working interest for
which a bona fide offer has been made to EF VC2 to purchase. Seller shall have
ten days to reply to a written notice and consent shall be deemed granted if
Seller does not reply within that time frame.

 

10.2. Seller consent is required for any sale of working interest in a wellbore
included in the Subject Property in which the buyer purchases a fractional
interest with interest retained by the owner of the interest sold. Seller shall
have ten days to reply to a written notice and consent shall be deemed granted
if Seller does not reply within that time frame.

 

10.3. The conveyance of working interest in this Agreement does not include the
right to vote in operator elections under the applicable Joint Operating
Agreement, unless the operator as defined therein has acted with gross
negligence of its duties.

 

Article 11. Notice:

 

Any notice or other communication required or permitted hereunder shall be
deemed to have been properly delivered when sent by email to the following:

 

EF VC2: Advisor@EnergyFunders.com   with copies to: Philip@energyfunders.com  
and Roger@energyfunders.com     Seller: iww2001@hotmail.com   with copy to:
roger.autrey@sbcglobal.net

 

45 day notice is required for any re-working operations or any operation in
which non-participation would trigger non-consent penalties under the applicable
joint operating agreement.

 

Article 12. Amendments and Severability:

 

No alterations, modifications, amendments or changes in this Agreement shall be
effective or binding on the Parties hereto unless the same shall be in writing
and signed by duly authorized representatives of both Parties.

 

The invalidity of any one or more covenants or provisions of this Agreement
shall not affect the validity of this Agreement as a whole, and in case of any
such invalidity, this Agreement shall be construed as if the invalid provision
had not been included herein.

 

7

 

 

Article 13. Compliance:

 

The Parties agree to fully comply with applicable local, state and Federal laws,
rules and regulations pertaining to the drilling, re-completion, operation and
plugging and abandonment, if necessary, of an oil and or gas well. This
includes, but is not limited to, timely filing of record any instruments,
including but not limited to, an Affidavit of Production, required by state law
which are necessary to protect the Parties' rights to the Subject Property.

 

Article 14. Headings:

 

The titles and headings set forth in this Agreement have been included solely
for ease of reference and shall not be considered in the interpretation or
construction of this Agreement.

 

Article 15. Governing Law and Venue:

 

This Agreement shall be governed by and construed under the laws of the State of
Texas, excluding any choice of law rules which may direct the application of the
laws of another jurisdiction, and the venue of any action brought by either
Party in regard hereto or arising out of the terms or conditions hereof shall be
Harris County, Texas.

 

Article 16. No Partnership Created:

 

It is not the purpose or intention of this Agreement to create (and it shall not
be construed as creating) a joint venture, partnership or any type of
association, and the Parties hereto are not authorized to act as agent or
principal for each other with respect to any matter related hereto.

 

Article 17. No Third Party Beneficiaries:

 

Nothing contained in this Agreement shall entitle any person or entity other
than the Parties hereto or their successors and assigns to any claim, cause of
action, remedy or right of any kind whatsoever.

 

Article 18. Not to be Construed Against DrafteR:

 

The Parties acknowledge that they have had an adequate opportunity to review
each and every provision contained in this Agreement, including the opportunity
to submit the same to legal counsel for review and comment. Based on said review
and consultation, the Parties agree with each and every term contained in this
Agreement.

 

Based on the foregoing, the Parties agree that the rule of construction that a
contract be construed against the drafter, if any, shall not be applied in the
interpretation and construction of this Agreement.

 

Article 19. ENTIRE AGREEMENT:

 

This Agreement supersedes all prior negotiations, understandings, letters of
intent and agreements between the Parties and constitutes the entire
understanding and agreement between the Parties.

 

8

 

 

Article 20. Counterpart Execution:

 

This Agreement may be executed in counterparts, each of which shall be
considered an original for all purposes.

 

Article 21. CONFLICT OF AGREEMENTS:

 

To the extent there is any conflict between this Agreement and the Operating
Agreements, the terms of this Agreement shall control. This Agreement replaces
any and all oral and written communications between the Parties concerning the
subject matter of this Agreement.

 

Article 22. CORPORATE AUTHORITY:

 

The Parties hereto represent that, as of the date of the execution hereof, they
are corporations or other lawful business entities duly authorized, validly
existing and in good standing under the laws of the state of their incorporation
and are qualified and authorized to do business in the State of Texas and that
all requisite corporate power and authority to duly execute, deliver and
effectuate this Agreement have been duly obtained.

 

Signatories warrant they are authorized to bind their respective parties.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the below
dates listed with their respective signatures.

 



/s/ PHILIP RACUSIN   March 20, 2015   Philip Racusin   DATE   EF Advisor LLC,
Manager of EF VC2, LLC               /s/ IVAN WEBB   March 20, 2015   Ivan Webb
  DATE   Vice President       Northern Minerals and Exploration Ltd      

 



9

 

 

SELLER SUBMITTED ADDENDUM, IF ANY

 

THIS PAGE INTENTIONALLY LEFT BLANK.

 

10

 

 

Exhibit “A” – Form Assignment to EF VC2

 

STATE OF TEXAS        §

                           §

COUNTY OF _______  §

 

WELLBORE ONLY ASSIGNMENT AND BILL OF SALE

  

THIS ASSIGNMENT, CONVEYANCE AND BILL OF SALE (this “Assignment”) is from
______________, a _________________ (state of registration and corporate entity
type), with mailing address at ________________ (“Assignor”), to EF VC2 , LLC, a
Texas limited liability company with mailing address at 4900 Woodway Drive,
Suite 600, Houston, Texas, 77056 (“Assignee”).

 

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which Assignor hereby acknowledges, Assignor hereby SELLS, CONVEYS, ASSIGNS
and DELIVERS to Assignee the following:

 

(A) Well Name: ____________

API #: ________________

Undivided Working Interest: ____% WELLBORE ONLY

 

(B)The oil and gas leases described in Exhibit “A” attached hereto and made a
part hereof but only insofar as they are limited to Wellbore Only listed above.

 

(C)All pooling agreements, unitizations, operating agreements, easements,
permits, licenses, rights-of-way, to the extent same relate to the Wellbore Only
listed above.


THIS ASSIGNMENT IS SUBJECT TO THE TERMS OF THE PURCHASE AND SALE AGREEMENT
BETWEEN EF VC2 AND ASSIGNOR, DATED _______________.

 

Assignor shall record in the applicable records of the county where the wellbore
is located and shall deliver a recorded copy to Assignee. This Assignment is
executed on the date set forth in the signature line but is effective for all
purposes as of the date of completion of the well listed above.

 



SIGNATURE:   TITLE:   NAME:   DATE SIGNED:  

 



 

 

 

Exhibit “B” – Leases Forming Underlying Leasehold Estate

 

1)LESSOR: Gary J Lamb, Inc., Morgan Capital Group, Inc., Boulders Royalty Corp.,
and Master Mineral Holdings, Inc.

 

LESSEE: Grasshoppers Unlimited, Inc.

 

DATE: 8-14-2014

 

COUNTY / STATE: Coleman County, Texas

 

LEGAL DESCRIPTION: North 145 Acres of Subdivision Four and the South 61.5 acres
of Subdivision 3, Abstract 453, Hamilton Kegan Survey 520, from the surface to
4,600 feet below the surface.

 

2)LESSOR: Billy Earl Richey

 

LESSEE: J.V. Rhyne

 

DATE: 10-24-2014

 

COUNTY / STATE: Coleman County, Texas

 

LEGAL DESCRIPTION: North 145 Acres of Subdivision Four and the South 61.5 acres
of Subdivision 3, Abstract 453, Hamilton Kegan Survey 520.

 

 

 

  

Exhibit “C” – Existing Joint Operating Agreements, or Wellbore Only JOA to be
Executed Upon Completion and Assignment to Seller

 

Joint Operating Agreement using AAPL Form 610-1989 to be agreed upon with a
non-consent penalty in said agreement not to exceed 300%.

 



 

 

 

Exhibit “D” – Authority for Expenditure and Work Program

 

J.E. Richey Lease

Coleman County - West of Novice about 10 miles

Work Program and Estimated Costs

 

Initial Lease Expenditures:

 



Tank Battery Repair (tanks, gun barrel)   3,500  Lease clean up – brush removal
etc.   1,750  Lease road repair   1,500  Pumpjack motors repair/replace   1,800 
Electric service to wells repair/replace   600  Well head replace nipples,
valves etc. as required   750  Geological:   15,000  Contour Mapping of
formations      Study of well completions      Log analysis of existing wells &
offsetting wells      Meetings & Discussions with Service providers   1,500 
Contingency   5,000  Total Estimated Costs  $31,400 

 

J.E. Richey Well #1 – Re-work Program - This well is completed in the Gray
formation around 3,900’. Pull the down-hole pump, rods and tubing out of the
hole.  Exchange the tubing for tested tubing and shop the down-hole pump.  Go
back in the hole with a bale to clean out the sand/mud etc. that has covered the
perforations.  Continue to bale until a significant amount of rat hole is
created below the perforations.  If the bale cannot clear out the sand/mud then
a small drill bit will be added to the tubing and the workover rig will drill
out and reverse circulate the hole clean below the perforations.  Once the hole
is clean then run the tubing back in the hole and set below the perforations. 
Swab the tubing to see how much oil, gas and saltwater comes into the hole and
how fast it recovers.  If little to no entry then pull the tubing out of the
hole and place a packer on the tubing and seat the packer above the perforations
and conduct a light acid job to clean our the perforations.  Then swab to see
how the formation responds.  Then run the down-hole pump and rods back in the
hole and begin pumping.

 

Projected costs for J.E. Richey #1:

 



Mobilization & Demobilization of service rig - 4/hr @ $175   700  Service Rig –
36 hours @ $260/hr.   9,360  Tool Rentals – two days @ $450/day   900  Exchange
tubing for tested tubing   9,750  Repair down-hole pump   1,200  Misc.
Roustabout Services 8 hours @ $75/hr   600  Clean up acid job to open
perforations if required   5,000  Geologist   1,000  Supervision - 4 days @
$750/day   3,000  Contingency & Sales Tax   5,000  Total Estimated Costs 
$36,510 

 

 

 

 

J.E. Richey Well #3 – Rework Program - This well is completed in the Morris
formation around 3800’.  This well has been perforated in the Gray but never
stimulated.  Pull the down-hole pump, rods and tubing out of the hole.  Exchange
the tubing for tested tubing and shop the down-hole pump.  Go back in the hole
with the tested tubing with a packer.  Set the packer below the Morris formation
to isolate the Gray formation.  Pull a swab to see what comes into the hole
naturally from the Gray.  Depending on the amount of entry outline the acid
job.  Conduct the acid job and swab to see how much oil, gas and saltwater comes
into the hole.  Depending on the amount of entry outline a sand frac if needed. 
Swab after the sand frac to see how the Gray responded to the frac.  Come out of
the hole remove the packer and run back in the hole, run in the down-hole pump
and rods then begin pumping.

 

Projected costs for J.E. Richey #3:

 



Mobilization & Demobilization of service rig - 4/hr @ $175   700  Service Rig –
24 hours @ $260/hr.   6,240  Exchange tubing for tested tubing   9,750  Repair
down-hole pump   1,100  Misc. Roustabout services 8 hours @ $75/hr   600  Acid
job   6,500  Sand Frac   12,000  Install Gas Meter Run   5,000  Geologist 
 1,000  Supervision - 3 days @ $750/day   1,650  Contingency & Sales Tax 
 5,000  Total Estimated Costs  $49,540 

  

Concho Richey #1 – Re-completion Program - Pull the down-hole pump, rods and
tubing out of the hole.  Exchange the tubing for tested tubing and shop
the down-hole pump.  Have a wireline truck set a cast iron bridge plug above the
Ellenburger this will seal off the Ellenburger.   At approximately 1800 feet is
the Tannehill formation where an unsuccessful completion attempt was made.  The
perforations in the Tannehill will need to be plugged.   After the cement is
cured then the workover rig will go back into the hole with the tested tubing
with a drill bit to drill out the rubber plug and cement.  Now the hole is ready
for perforating and stimulating the Gray formation.

 

A wireline truck perforates the Gray formation.  The workover rig runs the
tested tubing in the hole with a packer and sets the packer above the Gray.  The
workover rig swabs the Gray formation to see what comes into the hole
naturally.  Depending on the amount of entry will determine the amount of acid
to be conducted. Conduct the acid job and swab to see how much oil, gas and
saltwater comes into the hole.  Depending on the amount of entry outline a sand
frac.  Swab after the sand frac to see how the Gray responded to the frac.  Come
out of the hole remove the packer and run the tubing, down-hole pump and rods
back in the hole and begin pumping.

 

Projected costs for Concho Richey #1:

 



Mobilization & Demobilization of service rig - 4/hr @ $175   700  Service Rig to
squeeze off Tannehill.   22,500  Tool Rentals $450/day – 2 days   900  Service
Rig – 36 hours @ $260/hr   9,360  Exchange tubing for tested tubing   9,750 
Repair down-hole pump   1,100  Wireline – set bridge plug   3,250  Wireline –
run case hole log & perforate   7,500  Acid job   7,000  Sand Frac   15,000 
Misc. Roustabout Services 8 hours @ $75/hr   600  Geologist   1,000  Supervision
- 6 days @ $750/day   4,500  Contingency & Sales Tax   8,500  Total Estimated
Costs  $91,660 

 

 

 



 

